UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2014 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. Vice Fund Investor Class Shares (VICEX) Class A Shares (VICAX) Class C Shares (VICCX) Generation Wave Growth Fund Investor Class Shares (GWGFX) each a series of USA MUTUALS Semi-Annual Report September 30, 2013 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web: www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS – VICE FUND 9 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 15 STATEMENTS OF ASSETS AND LIABILITIES 20 STATEMENTS OF OPERATIONS 22 STATEMENTS OF CHANGES IN NET ASSETS 23 FINANCIAL HIGHLIGHTS 25 NOTES TO FINANCIAL STATEMENTS 29 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 43 2 LETTER TO SHAREHOLDERS Dear Shareholders: Fiscal Conditions During Semi-Annual Period Ending September 30, 2013 The U.S. equity market as represented by the S&P 500 Index was up 2.91% for the first quarter (March 30, 2013 to June 30, 2013) of the Fund’s semi-annual period ending September 30, 2013. During the second quarter of semi-annual period, the S&P 500 Index was up 5.24%, producing a total return of 8.31% over the semi-annual period ending September 30, 2013. The fiscal condition of the U.S. has improved modestly over the same period, as the U.S. Federal Reserve continues to purchase $85 billion of mortgage and U.S. Government securities per month through the open ended “Quantitative Easing 3”. The Federal Reserve has targeted a lower unemployment rate, and with low reported inflation, they kept the bond buying program open. The rate of the 10 year U.S. Government note increased from 1.85% to 2.61% over the semi-annual period, even with the Federal Reserve purchases. Over the semi-annual period, talk of a “Fed taper” would temporarily rile the equity market. “Tapering” is the proposed reduction of the $85 billion monthly Fed purchases, and with each meeting of the Federal Reserve, the reality is the reduction or “taper” is closer to a reality. Some analysts believe the effectiveness of the Quantitative Easing has diminished, while others believe that interest rates returning to “normal” are a good sign that the economy is improving. Unfortunately, with each 1% increase in borrowing cost of the U.S. Treasury, the annual deficit increases by more than $150 billion. Historical Market Performance of the Funds During the semi-annual period the Vice Fund Investor Class gained 11.24%, the Class A shares gained 11.22%, without sales charge, and the Class C shares gained 10.82%, without sales charge, while the S&P 500 Index gained 8.31%. The Vice Fund benefitted from better than market performance in two sectors, Gaming and Aerospace Defense. Macau based gaming company Galaxy Entertainment was up 67.9% in the period, the best performer, while Ambev SA was the worst performer, losing 9.4%. Options were sold on selected stocks in the portfolio to generate income and to take advantage of price appreciation. The strategy modestly improved the performance in our weaker sectors over the semi-annual period. During the first half of the semi-annual period ending September 30, 2013, the Generation Wave Growth Fund (down 0.49%) underperformed the S&P 500 Index (up 2.91%), due to losses in the Commodities and Consumer Staples sectors.The Board of Trustees of the Generation Wave Growth Fund approved a modification of the Fund’s investment strategy during the period. The new strategy follows a multi-alternative strategy covering Long/Short Equity, Equity Option, relative Value – Long/Short Debt, Real Assets (Commodities) and Tactical Allocation. The goal of the new strategy is to generate returns that correlate less to the S&P 500 Index than a standard equity fund.Since the investment strategy was changed during the semi-annual period, a comparison should be made to both the S&P 500 Index and a Hedge Fund Composite Index. As the new investment strategy was implemented, the Generation Wave Growth Fund (up 5.41%) outperformed the S&P 500 Index (up 5.24%) and the HFRI Fund of Funds Composite Index (up 1.63%) during 3 the second half of the semi-annual period.For the semi-annual period the Generation Wave Fund was up 4.90%, compared to the HFRI Fund of Funds Composite Index up 1.68% and the S&P 500 Index up 8.31%. Gerald Sullivan Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Schedule of Investments in this report. Mutual fund investing involves risk; principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than diversified funds. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Generation Wave Growth Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectus for more information about the Generation Wave Growth Fund, including risks, fees and expenses. The Funds may also write call options, which may limit the Funds’ ability to profit from increases in the market value of a security, but cause it to retain the risk of loss should the price of the security decline. The Funds may also invest in companies that manufacture and distribute precious metals such as silver, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time.Diversification does not assure a profit or protect against loss in a declining market. The Funds may invest in derivatives, specifically call and put options. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. The Funds may engage in short sales of securities, which involves the risk that losses may exceed the original amount invested. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The HFRI (Hedge Funds Research, Inc.) Fund of Funds Composite Index is an equal-weighted index of over 600 domestic and offshore fund of funds. All funds report in U.S. Dollars and net of all fees returns on a monthly basis. All funds included in the index must have at least $50 million in assets under management or have been actively trading for at least 12 months. You cannot invest directly in an index. The USA Mutuals Funds are distributed by Quasar Distributors, LLC. 4 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.If you purchase Class A shares of the Funds you will pay an initial sales charge of 5.75% when you invest.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase.The Investor Class shares of the Funds charge no sales load.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/13 – 9/30/13). Actual Expenses The following table provides information about actual account values and actual expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the respective line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Hypothetical Example for Comparison Purposes The following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare 5 EXPENSE EXAMPLE (Unaudited) (Continued) this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2013 - Annualized April 1, 2013 September 30, 2013 September 30, 2013 Expense Ratio Based on Actual Fund Returns Vice Fund Investor Class* $ 7.73 1.46% Class A* 1,000.00 1,112.20 7.73 Class C* 1,000.00 1,108.20 11.68 Generation Wave Growth Fund* 1,000.00 1,049.80 8.99 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2013 - Annualized April 1, 2013 September 30, 2013 September 30, 2013 Expense Ratio Based on Hypothetical 5% Yearly Returns Vice Fund Investor Class* $ 7.38 1.46% Class A* 1,000.00 1,017.75 7.38 Class C* 1,000.00 1,013.99 11.16 Generation Wave Growth Fund* 1,000.00 1,016.29 8.85 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of September 30, 2013* Vice Fund - S&P 500 Average Total Returns Investor Class Index Six months 11.24% 8.31% One year 27.44% 19.33% Average annual three years 20.76% 16.23% Average annual five years 11.69% 10.00% Average annual ten years 10.83% 7.56% Average annual since inception 8/30/02 10.68% 7.79% Vice Fund - Class A Vice Fund - Class A S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months 4.84% 11.22% 8.31% One year 20.11% 27.46% 19.33% Cumulative since inception 12/8/11 21.35% 25.39% 21.22% Vice Fund - Class C Vice Fund - Class C S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months 9.82% 10.82% 8.31% One year 25.53% 26.53% 19.33% Cumulative since inception 12/8/11 24.51% 24.51% 21.22% Generation Wave S&P 500 HFRI Fund of Funds Average Total Returns Growth Fund Index Composite Index** Six months 4.90% 8.31% 1.68% One year 12.61% 19.33% 6.44% Average annual three years 8.96% 16.23% 2.45% Average annual five years 4.89% 10.00% 1.92% Average annual ten years 4.42% 7.56% 3.38% Average annual since inception 6/21/01 2.81% 4.58% 3.49%*** * With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would be reduced. ** Returns for the HFRI Fund of Funds Composite Index do not reflect the reinvestment of dividends. *** Return listed is for the period from June 30, 2001 through September 30, 2013. 7 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The HFRI (Hedge Funds Research, Inc.) Fund of Funds Composite Index is an equal-weighted index of over 600 domestic and offshore fund of funds. All funds report in U.S. Dollars and net of all fees returns on a monthly basis. All funds included in the index must have at least $50 million in assets under management or have been actively trading for at least 12 months. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 8 PORTFOLIO OF INVESTMENTS Vice Fund September 30, 2013 (Unaudited) COMMON STOCKS 98.1% Shares Value Aerospace & Defense 25.5% The Boeing Co. (c) $ CACI International Inc. - Class A (a) General Dynamics Corp. (c) Honeywell International Inc. (c) Leidos Holdings, Inc. (c) Lockheed Martin Corp. (c) Northrop Grumman Corp. (c) Raytheon Co. (c) Rolls-Royce Holdings PLC (a)(b) Science Applications International Corp. Smith & Wesson Holding Corp. (a)(c) Sturm Ruger & Co., Inc. (c) United Technologies Corp. (c) Alcoholic Beverages 22.0% Anheuser-Busch InBev NV (b) Anheuser-Busch InBev Sa/NV - ADR (b)(c) Beam, Inc. (c) Brown Forman Corp. - Class B Carlsberg A/S (b) Constellation Brands, Inc. - Class A (a)(c) Diageo PLC - ADR (b)(c) Heineken NV (b) Molson Coors Brewing Co. - Class B (c) Pernod Ricard SA (b) SABMiller PLC (b) Casinos, Gambling & Lotteries 26.8% Boyd Gaming Corp. (a)(c) Caesars Entertainment Corp. (a)(c) Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology (c) Ladbrokes PLC (b) Las Vegas Sands Corp. (c) MGM Resorts International (a)(c) The accompanying notes are an integral part of these financial statements. 9 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund September 30, 2013 (Unaudited) COMMON STOCKS 98.1% (Continued) Shares Value Casinos, Gambling & Lotteries 26.8% (Continued) Penn National Gaming, Inc. (a) $ Sands China Ltd. (b) SJM Holdings Ltd. (b) William Hill PLC (b) Wynn Macau Ltd. (a)(b) Wynn Resorts Ltd. (c) Tobacco Manufacturing 23.8% Altria Group, Inc. (c) British American Tobacco PLC - ADR (b) Imperial Tobacco Group PLC - ADR (b) Lorillard, Inc. (c) Philip Morris International Inc. (c) Reynolds American Inc. (c) Total Common Stocks (Cost $133,365,487) PREFERRED STOCKS 2.4% Companhia de Bebidas das Americas (AmBev) - ADR (b)(c) Total Preferred Stocks (Cost $4,344,969) The accompanying notes are an integral part of these financial statements. 10 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund September 30, 2013 (Unaudited) SHORT-TERM INVESTMENTS 2.4% Shares/Principal Value Investment Company 2.1% Fidelity Institutional Money Market Portfolio. 0.059%(1) $ Total Investment Company (Cost $4,124,862) U.S. Treasury Bill 0.3% 0.045%, 11/7/2013 $ Total U.S. Treasury Bill (Cost $499,977) Total Short-Term Investments (Cost $4,624,839) Total Investments (Cost $142,335,295) 102.9% Liabilities in Excess of Other Assets (2.9)% ) TOTAL NET ASSETS 100.0% $ These Securities have fluctuating yields. The yields listed is the 7-day yield as of September 30, 2013. ADR - American Depositary Receipt. (a) Non Income Producing. (b) Foreign Issued Securities. (c) A portion of the investment is designated by the Fund as collateral for written options. As of September 30, 2013, the fair value of collateral is $93,820,636. The accompanying notes are an integral part of these financial statements. 11 SCHEDULE OF OPTIONS WRITTEN Vice Fund September 30, 2013 (Unaudited) WRITTEN CALL OPTIONS 2.0% Contracts Value Altria Group, Inc.: Expiration: December, 2013, Exercise Price: $37.00 $ Anheuser-Busch InBev sa/NV: Expiration: December, 2013, Exercise Price: $105.00 Beam, Inc.: Expiration: December, 2013, Exercise Price: $65.00 The Boeing Co.: Expiration: October, 2013, Exercise Price: $110.00 Expiration: November, 2013, Exercise Price: $120.00 Expiration: November, 2013, Exercise Price: $125.00 Boyd Gaming Corp.: Expiration: October, 2013, Exercise Price: $12.00 Caesars Entertainment Corp.: Expiration: October, 2013, Exercise Price: $20.00 Expiration: November, 2013, Exercise Price: $20.00 50 Expiration: November, 2013, Exercise Price: $22.50 Expiration: December, 2013, Exercise Price: $22.50 Companhia de Bebidas das Americas (AmBev): Expiration: October, 2013, Exercise Price: $36.00 Constellation Brands, Inc.: Expiration: October, 2013, Exercise Price: $52.50 Expiration: October, 2013, Exercise Price: $55.00 Expiration: October, 2013, Exercise Price: $60.00 5 Diageo PLC: Expiration: October, 2013, Exercise Price: $130.00 General Dynamics Corp.: Expiration: November, 2013, Exercise Price: $92.50 Honeywell International Inc.: Expiration: November, 2013, Exercise Price: $85.00 International Game Technology: Expiration: October, 2013, Exercise Price: $20.00 Expiration: January, 2014, Exercise Price: $22.00 Las Vegas Sands Corp.: Expiration: October, 2013, Exercise Price: $57.50 91 Expiration: October, 2013, Exercise Price: $60.00 Expiration: November, 2013, Exercise Price: $65.00 82 Expiration: November, 2013, Exercise Price: $67.50 Leidos Holdings, Inc.: Expiration: October, 2013, Exercise Price: $16.00 Expiration: November, 2013, Exercise Price: $16.00 The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF OPTIONS WRITTEN (Continued) Vice Fund September 30, 2013 (Unaudited) WRITTEN CALL OPTIONS 2.0% (Continued) Contracts Value Lockheed Martin Corp.: Expiration: December, 2013, Exercise Price: $120.00 $ Expiration: December, 2013, Exercise Price: $125.00 Expiration: December, 2013, Exercise Price: $130.00 Expiration: November, 2013, Exercise Price: $130.00 Lorillard, Inc.: Expiration: December, 2013, Exercise Price: $45.00 Expiration: December, 2013, Exercise Price: $47.50 MGM Resorts International: Expiration: October, 2013, Exercise Price: $17.00 Expiration: November, 2013, Exercise Price: $19.00 Expiration: November, 2013, Exercise Price: $20.00 Molson Coors Brewing Co.: Expiration: January, 2014, Exercise Price: $52.50 Expiration: October, 2013, Exercise Price: $52.50 Northrop Grumman Corp.: Expiration: November, 2013, Exercise Price: $95.00 Expiration: November, 2013, Exercise Price: $97.50 Philip Morris International Inc.: Expiration: December, 2013, Exercise Price: $92.50 Raytheon Co.: Expiration: November, 2013, Exercise Price: $77.50 Expiration: November, 2013, Exercise Price: $80.00 Reynolds American Inc.: Expiration: November, 2013, Exercise Price: $50.00 Expiration: January, 2014, Exercise Price: $52.50 Smith & Wesson Holding Corp.: Expiration: December, 2013, Exercise Price: $11.00 Expiration: December, 2013, Exercise Price: $12.00 Sturm Ruger & Co, Inc.: Expiration: October, 2013, Exercise Price: $55.00 5 United Technologies Corp.: Expiration: November, 2013, Exercise Price: $105.00 Expiration: November, 2013, Exercise Price: $115.00 Wynn Resorts Ltd.: Expiration: October, 2013, Exercise Price: $155.00 Expiration: October, 2013, Exercise Price: $160.00 75 Total Written Call Options (Premiums received $2,722,622) $ The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF OPTIONS WRITTEN (Continued) Vice Fund September 30, 2013 (Unaudited) WRITTEN PUT OPTIONS 0.0% Contracts Value Boyd Gaming Corp. Expiration: November, 2013, Exercise Price: $13.00 $ Total Written Put Options (Premiums received $19,200) Total Written Options (Premiums received $2,741,822) $ The accompanying notes are an integral part of these financial statements. 14 PORTFOLIO OF INVESTMENTS Generation Wave Growth Fund September 30, 2013 (Unaudited) COMMON STOCKS 82.5% Shares Value Accommodation & Food Services 16.3% Casinos, Gambling & Lotteries 11.0% Caesars Entertainment Corp. (a)(c) $ Las Vegas Sands Corp. (c) MGM Resorts International (a)(c) Restaurants & Other Eating Places 5.3% Yum! Brands, Inc. (c) Administrative & Support & Waste Management & Remediation Services 3.0% The ADT Corp.(c) Construction 2.4% Toll Brothers, Inc. (a)(c) Information 3.1% T-Mobile U.S., Inc. (a)(c) Manufacturing 37.2% Aerospace Product & Parts Manufacturing 8.5% The Boeing Co. (c) Smith & Wesson Holding Corp. (a)(c) Alcoholic Beverages 8.0% Anheuser-Busch InBev NV - ADR (b)(c) Constellation Brands, Inc. - Class A (a)(c) Computer & Peripheral Equipment Manufacturing 3.1% Hewlett-Packard Co. Pharmaceutical & Medicine Manufacturing 2.2% Pfizer Inc. Semiconductor & Other Electronic Component Manufacturing 1.4% Intel Corp. (c) The accompanying notes are an integral part of these financial statements. 15 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund September 30, 2013 (Unaudited) COMMON STOCKS 82.5% (Continued) Shares Value Soap, Cleaning Compound & Toilet Preparation Manufacturing 4.4% Colgate-Palmolive Co. (c) $ Tobacco Manufacturing 9.6% Altria Group, Inc. (c) Lorillard, Inc. (c) Reynolds American Inc. (c) Mining, Quarrying and Oil & Gas Extraction 17.7% Metal Ore Mining 5.8% Barrick Gold Corp. (b)(c) Freeport-McMoRan Copper & Gold Inc. (c) Oil & Gas Extraction 2.5% EXCO Resources, Inc. (c) Support Activities for Mining 9.4% Rowan Companies Plc (a)(b)(c) Schlumberger Ltd. (b)(c) Wholesale Trade 2.8% The Procter & Gamble Co. Total Common Stocks (Cost $10,558,174) EXCHANGE TRADED FUNDS 5.4% ETFS Gold Trust (a) PIMCO Total Return Exchange-Traded Fund PowerShares Fundamental High Yield Corporate Bond Portfolio ProShares Short 20+ Year Treasury (a) Total Exchange Traded Funds (Cost $732,975) The accompanying notes are an integral part of these financial statements. 16 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund September 30, 2013 (Unaudited) EXCHANGE TRADED NOTES 3.4% Shares/Principal Value ELEMENTS Linked to Rogers International Commodity Index (a)(b) $ iPath Dow Jones-UBS Commodity Index Total Return ETN (a)(b) iPath S&P GSCI Crude Oil Total Return Index ETN (a)(b) Total Exchange Traded Notes (Cost $470,992) LIMITED PARTNERSHIP 1.0% United States Natural Gas Fund LP (a) Total Limited Partnership (Cost $128,048) SHORT-TERM INVESTMENTS 17.7% Investment Companies(1) 11.3% Fidelity Institutional Money Market - Portfolio. 0.059% STIT - Liquid Assets Portfolio. 0.084% STIT-STIC Prime Portfolio. 0.056% Total Investment Companies (Cost $1,503,844) U.S. TREASURY BILL 6.4% 0.028%, 3/27/2014 $ Total U.S. Treasury Bill (Cost $862,820) Total Short-Term Investments (Cost $2,366,664) Total Investments (Cost $14,256,853) 110.0% Liabilities in Excess of Other Assets (10.0)% ) TOTAL NET ASSETS 100.0% $ These securities have fluctuating yields.The yield listed is the 7-day yield as of September 30, 2013. (a) Non Income Producing. (b) Foreign Issued Securities. (c) A portion of the investment is designated by the Fund as collateral for written options. As of September 30, 2013, the fair value of collateral is $10,648,508. The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF OPTIONS WRITTEN Generation Wave Growth Fund September 30, 2013 (Unaudited) WRITTEN CALL OPTIONS 2.2% Contracts Value The ADT Corp.: Expiration: October, 2013, Exercise Price: $50.00 $ Altria Group, Inc.: Expiration: December, 2013, Exercise Price: $37.00 Anheuser-Busch InBev NV: Expiration: November, 2013, Exercise Price: $100.00 50 Barrick Gold Corp.: Expiration: October, 2013, Exercise Price: $18.50 The Boeing Co.: Expiration: October, 2013, Exercise Price: $118.00 29 Expiration: October, 2013, Exercise Price: $120.00 21 Caesars Entertainment Corp.: Expiration: December, 2013, Exercise Price: $22.50 Colgate-Palmolive Co.: Expiration: October, 2013, Exercise Price: $60.00 90 Constellation Brands, Inc.: Expiration: November, 2013, Exercise Price: $57.50 EXCO Resources, Inc.: Expiration: October, 2013, Exercise Price: $8.00 Freeport-McMoRan Copper & Gold Inc.: Expiration: October, 2013, Exercise Price: $32.00 Intel Corp.: Expiration: October, 2013, Exercise Price: $23.00 80 Las Vegas Sands Corp.: Expiration: October, 2013, Exercise Price: $57.50 24 Expiration: November, 2013, Exercise Price: $67.50 76 Lorillard, Inc.: Expiration: December, 2013, Exercise Price: $47.50 MGM Resorts International: Expiration: November, 2013, Exercise Price: $20.00 Reynolds American Inc.: Expiration: November, 2013, Exercise Price: $50.00 55 Rowan Companies Plc: Expiration: October, 2013, Exercise Price: $37.00 Schlumberger Ltd.: Expiration: October, 2013, Exercise Price: $85.00 Smith & Wesson Holding Corp.: Expiration: December, 2013, Exercise Price: $12.00 T-Mobile U.S., Inc.: Expiration: January, 2014, Exercise Price: $28.00 The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF OPTIONS WRITTEN (Continued) Generation Wave Growth Fund September 30, 2013 (Unaudited) WRITTEN CALL OPTIONS 2.2% (Continued) Contracts Value Toll Brothers, Inc.: Expiration: October, 2013, Exercise Price: $33.00 $ Yum! Brands, Inc.: Expiration: October, 2013, Exercise Price: $72.50 Total Written Call Options (Premiums received $338,745) $ WRITTEN PUT OPTIONS 0.1% The ADT Corp.: Expiration: October, 2013, Exercise Price: $40.00 T-Mobile U.S., Inc.: Expiration: January, 2014, Exercise Price: $22.00 Total Written Put Options (Premiums received $37,470) Total Written Options (Premiums received $376,215) $ The accompanying notes are an integral part of these financial statements. 19 FINANCIAL STATEMENTS Statements of Assets and Liabilities September 30, 2013 (Unaudited) Vice Generation Wave Fund Growth Fund ASSETS Investments, at cost $ $ Investments, at value Cash — Income Receivable Receivable for capital shares sold Receivable for investments sold Receivable from Advisor — Other assets TOTAL ASSETS LIABILITIES Written options, at value (premium received of $2,741,822 and $376,215, respectively) (Note 2) Payable for distribution fees — Payable for investments purchased Payable to affiliates Payable to Advisor — Payable for capital shares redeemed — Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation (depreciation) on investments Investments Written options ) NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 20 FINANCIAL STATEMENTS (Continued) Statements of Assets and Liabilities September 30, 2013 (Unaudited) Vice Generation Wave Fund Growth Fund Investor Class: Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ Class A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price (may be subject to contingent deferred sales charge) and offering price per share(1)(3) $ A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 5.75%. A contingent deferred sales charge (CDSC) of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these financial statements. 21 FINANCIAL STATEMENTS Statements of Operations For The Six Months Ended September 30, 2013 (Unaudited) Vice Generation Wave Fund Growth Fund INVESTMENT INCOME Dividend income (Net of foreign withholding tax of $37,398 and $300, respectively) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Advisory fees (Note 3) Distribution fees - Investor Class (Note 3) — Distribution fees - Class A (Note 3) — Distribution fees - Class C (Note 3) — Transfer agent fees and expenses (Note 3) Administration fees (Note 3) Federal and state registration fees Chief compliance officer fees and expenses Fund accounting fees (Note 3) Reports to shareholders Custody fees (Note 3) Legal fees Audit fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES BEFORE INTEREST EXPENSE Interest expense (Note 6) 47 TOTAL EXPENSES Less waivers by Advisor (Note 3) — ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) from security transactions: Investments Purchased options (Note 2) ) ) Written options (Note 2) Change in net unrealized appreciation/depreciation on: Investments Purchased options (Note 2) — Written options (Note 2) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. 22 FINANCIAL STATEMENTS Statements of Changes in Net Assets Vice Fund Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on: Investments Purchased options ) ) Written options Change in net unrealized appreciation/depreciation on: Investments Purchased options ) Written options ) ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income: Investor Class ) ) Class A ) ) Class C ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period (includes undistributed net investment income of $495,989 and $1,474,906, respectively) $ $ The accompanying notes are an integral part of these financial statements. 23 FINANCIAL STATEMENTS Statements of Changes in Net Assets Generation Wave Growth Fund Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on: Investments Purchased options ) ) Written options Change in net unrealized appreciation/depreciation on: Investments ) Purchased options — ) Written options ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees — 62 Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period (includes undistributed net investment income of $8,732 and $100,334, respectively) $ $ The accompanying notes are an integral part of these financial statements. 24 FINANCIAL STATEMENTS Financial Highlights – Investor Class Vice Fund Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, Year Ended March 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income ) From net realized gain on investments — ) Total distributions ) Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ Total Return %(5) % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement %(6) % % % %(1) %(1) After waiver and expense reimbursement %(6) % % % %(1) %(1) Ratio of net investment income to average net assets: Before waiver and expense reimbursement %(6) % % % %(4) %(4) After waiver and expense reimbursement %(6) % % % %(4) %(4) Portfolio turnover rate %(7) %(7) %(7) % % % The ratio of expenses to average net assets includes dividends on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions were 1.84% and 1.78% for the year ended March 31, 2010, 1.74% and 1.75% for the year ended March 31, 2009. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. The net investment income ratios include dividends on short positions. Not annualized. Annualized. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. 25 FINANCIAL STATEMENTS Financial Highlights – Class A Vice Fund Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, 2013 Year Ended Year Ended (Unaudited) March 31, 2013 March 31, 2012(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) ) — From net realized gain on investments — — — Total distributions ) ) — Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ $ Total Return(5) %(4) % %(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets %(7) % %(7) Ratio of net investment income to average net assets %(7) % %(7) Portfolio turnover rate(6) % % % The Vice Fund Class A shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. 26 FINANCIAL STATEMENTS Financial Highlights – Class C Vice Fund Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, 2013 Year Ended Year Ended (Unaudited) March 31, 2013 March 31, 2012(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) ) — From net realized gain on investments — — — Total distributions ) ) — Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ $ Total Return(5) %(4) % %(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets %(7) % %(7) Ratio of net investment income to average net assets %(7) % %(7) Portfolio turnover rate(6) % % % The Vice Fund Class C shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. 27 FINANCIAL STATEMENTS FINANCIAL HIGHLIGHTS GENERATION WAVE GROWTH FUND Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, Year Ended March 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income — Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income ) ) — — ) — From net realized gain on investments — ) Total distributions paid ) ) — — ) ) Net Asset Value, End of Period $ Total Return %(5) % )% % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets:(4) Before waiver and expense reimbursement %(6) % After waiver and expense reimbursement %(6) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement )%(6) % )% )% )% % After waiver and expense reimbursement %(6) % % )% )% % Portfolio turnover rate % Recognition of investment income by the Fund is affected by the timing of the declaration of the dividends by the underlying investment companies in which the Fund invests. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Does not include expenses of investment companies in which the Fund invests. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 28 NOTES TO FINANCIAL STATEMENTS September 30, 2013 (Unaudited) (1)Organization USA MUTUALS (the “Trust”) is organized as a Delaware statutory trust under a Declaration of Trust dated March 20, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Vice Fund and the Generation Wave Growth Fund (the “Funds”), each represent a distinct, non-diversified portfolio with its own investment objectives and policies within the Trust.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Trust are segregated, and a shareholder’s interest is limited to the Funds in which shares are held.Each Fund is currently authorized to offer Class A, Class C and Investor Class shares.Investor Class shares of each Fund are offered in a separate prospectus and SAI.The three classes differ principally in their respective distribution expense arrangements as well as their respective sales and redemption fee arrangements.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.Class A shares are subject to an initial maximum sales charge of 5.75% imposed at the time of purchase.The sales charge declines as the amount purchased increases in accordance with the Funds’ prospectus.Class C shares are subject to a 1.00% contingent deferred sales charge for redemptions made within twelve months of purchase, in accordance with the Funds’ prospectus.The contingent deferred sales charge for these Class C shares is based on the net asset value of the shares at the time of purchase.Investor Class shares are no-load shares. The Vice Fund Investor Class became effective and commenced operations on August 30, 2002.The Vice Fund Class A and Class C shares became effective and commenced operations on December 8, 2011.The Generation Wave Growth Fund became effective and commenced operations on June 21, 2001.While the Generation Wave Growth Fund’s Class A and Class C shares are effective, only Investor Class shares have been offered and issued to date. The Funds are managed by Mutuals Advisors, Inc. (the “Advisor”). The investment objective of the Vice Fund is long-term growth of capital.The investment objective of the Generation Wave Growth Fund is capital appreciation over the long term with low volatility and low correlation to the equity markets. (2)Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a)Investment Valuation Securities traded on a national securities exchange are valued at the latest reported sale price on such exchange.Exchange-traded securities and funds for which there were no transactions are valued at the latest bid prices.Mutual funds are valued at their respective net asset values (“NAVs”).Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ 29 NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2013 (Unaudited) Official Closing Price (“NOCP”).Debt securities (other than short-term obligations) are valued at prices furnished by a pricing service, subject to review by the Funds’ Advisor.Short-term obligations (maturing within 60 days) are valued on an amortized cost basis, which approximates fair value.Securities for which market quotations are not readily available and other assets for which market quotations do not accurately reflect fair value for a security held by an underlying fund or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded (e.g., a foreign exchange or market), that security may be valued at its fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees.When the NAV of an underlying fund is unavailable, it is valued at fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees. When determining fair value, the following factors are taken into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and the lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchange where the option is traded.Non-exchange traded options will also be valued at the mean between bid and asked prices.“Fair value” of other private options are valued by the Advisor under the supervision of the Funds’ Board of Trustees. The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 – Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). 30 NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2013 (Unaudited) Level 3 – Valuations based on significant unobservable inputs (including the Fund’s own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2013: Vice Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
